DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The full scope of the invention cannot be fully appreciated since Figs. 7A-7B are shown backwards. Consequently, amended Figs. 7A-7B should be filed.

Response to Remarks & Claim Amendments
Applicant’s Claim Amendments (filed on 01/28/2022) with respect to the 112(b) rejection of independent claim 1 that was cited in the office action (mailed 10/28/2021) to distinctly maintain the antecedent basis for “the plurality of units” is persuasive due to amending the claim. The 112(b) rejection of claim 1 and the claims dependent on claim 1 are withdrawn.
	Applicant’s Claim Amendments (filed on 01/28/2022) with respect to the 112(b) rejection of claim 6 that was cited in the office action (mailed 10/28/2021) to resolve the indefinite claim status caused by the antecedent basis is persuasive due to amending the claim. The 112(b) rejection of claim 6 is withdrawn.
Applicant's Claim Amendments (filed on 01/28/2022) with respect to the 103 rejection of independent claim 1 is persuasive due to rolling-up and incorporating the limitations of objective claim 11. The limitations of claim 11 defines “the pitch of at least two units of the plurality of units is different”. The rejection and objections of the claims cited in the last Office Action (mailed 10/28/2021) are withdrawn.
New claim 21, in the Applicant's Claim Amendments (filed on 01/28/2022), has been fully considered and is persuasive due to the limitation of objected claim 13 and all of the necessary limitations of base claim 1. Claim 21 defines the limitation structure of “at least one universal unit that has a similar functionality to the packet unit with the exception of a larger pitch and for support of at least one long haul transmission coherent optical module”.

Allowable Subject Matter
Claims 1-10, 12-15, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a networking hardware platform comprising: …wherein a pitch of at least two units of the plurality of units is different, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 2-10 and 12-15
Regarding independent claim 21, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a networking hardware platform comprising: … at least one universal unit that is similar functionally to the packet unit except for larger pitch and for support of at least one coherent optical module for long haul transmission…, as recited in combination in independent claim 21. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 21, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 22-26 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847